INVESTMENT COMPANY BLANKET BOND St. Paul Fire and Marine Insurance Company St. Paul, Minnesota 55102-1396 (A Stock Insurance Company, herein called Underwriter) DECLARATIONS BOND NO. 490PB3104 Item 1. Name of Insured (herein called Insured): RAMIUS IDF, LLC Principal Address: 599 Lexington Avenue New York, NY 10022 Item 2. Bond Period from 12:01 a.m. on 11/16/11 to 12:01 a.m. on 11/16/12 the effective date of the termination or cancellation of the bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability - Subject to Sections 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A – FIDELITY Insuring Agreement B – AUDIT EXPENSE Insuring Agreement C – PREMISES Insuring Agreement D – TRANSIT Insuring Agreement E – FORGERY OR ALTERATION Insuring Agreement F – SECURITIES Insuring Agreement G – COUNTERFEIT CURRENCY Insuring Agreement H – STOP PAYMENT Insuring Agreement I – UNCOLLECTIBLE ITEMS OF DEPOSIT OPTIONAL COVERAGES ADDED BY RIDER: If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Offices or Premises Covered - Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All the Insured's offices or premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: ICB001 Rev. 7/04 © 2004 The Travelers Indemnity Company. All rights reserved. Page 1 of 2 Item 5. The liability of the Underwriter is subject to the terms of the following endorsements or riders attached hereto: Endorsements or Riders No. 1 through ICB001 Ed. 07-04, ICB00507-04, ICB01007-04,ICB05704-05 Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bonds or policy(ies) No.(s) 490PB2776 such termination or cancellation to be effective as of the time this bond becomes effective. IN WITNESS WHEREOF, the Company has caused this bond to be signed by its President and Secretary and countersigned by a duly authorized representative of the Company Countersigned: ST. PAUL FIRE AND MARINE INSURANCE COMPANY Authorized Representative
